Citation Nr: 9934162	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  94-11 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.  

2.  Entitlement to service connection for alcoholism.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1970.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which granted the veteran service 
connection for PTSD, and assigned an evaluation of 10 
percent, effective from August 1992.  This case is also 
before the Board on appeal from an August 1993 rating 
decision of the RO that denied service connection for 
alcoholism.  

The issue of service connection for alcoholism will be 
addressed in the remand that follows this decision.  An 
August 1994 Supplemental Statement of the Case stated that 
this issue was inextricably intertwined with the issue of 
entitlement to an increased evaluation for PTSD.  However, 
compensation for alcoholism is not available, even if 
alcoholism is service-connected.  Barela v. West, 11 Vet. 
App. 280 (1998).  Therefore, the Board finds that it can 
adjudicate the issue of an increased evaluation for PTSD 
while remanding the issue of service connection for 
alcoholism.  

In correspondence received in February 1994, the veteran 
specifically raised the issue of entitlement to a total 
rating based on individual unemployability, due to his  
service-connected PTSD.  In addition, the record contains 
references by the veteran to being unemployable, due to his 
service-connected PTSD.  As a claim for total rating based on 
individual unemployability, due to service-connected 
disabilities, has not been adjudicated, it is referred to the 
RO for proper development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected PTSD has not been shown 
to currently result in any symptoms. 


CONCLUSION OF LAW

The schedular criteria for an increased evaluation for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES OR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that the current 10 
percent evaluation assigned for his psychiatric disability 
does not adequately reflect the severity of that disability.  
The veteran maintains that his service-connected PTSD 
prevents him from being able to work. 

Regarding the claim for an increased evaluation for PTSD, the 
Board notes that when the veteran initiated his appeal of 
this issue, he was appealing the original assignment of 
disability evaluation following award of service connection.  
As such, this claim is well-grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, 
the severity of this disability is to be considered during 
the entire period from the initial assignment of a disability 
rating to the present time.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The Board is satisfied that all facts relevant to the 
veteran's claim has been properly and sufficiently developed.  
The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  VA medical records 
have been obtained, and the veteran has been provided VA 
examinations as well as the opportunity to testify before the 
Board.  In this regard, the Board notes that the veteran was 
scheduled for a video-conference hearing before the Board in 
September 1999, and was so notified by correspondence sent to 
his last address of record in August 1999.  In correspondence 
received from the veteran in August 1999, he stated that he 
would attend the scheduled hearing.  Thereafter, the veteran 
failed to appear for the hearing.  The Board points out that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Under the provisions of the Rating Schedule in effect prior 
to November 7, 1996, a 10 percent evaluation for PTSD 
requires less than the criteria for a 30 percent evaluation, 
with emotional tension or other evidence of anxiety  
productive of mild social and industrial impairment.  A 30 
percent evaluation for PTSD requires definite impairment in 
the ability to establish or maintain effective or wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the neuropsychiatric rating terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion, the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than large."  VAOPGCPREC 9-93; 
59 Fed.Reg. 4752 (1994).  The Board and the RO are bound by 
this interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).  

Under the provisions of the Rating Schedule effective 
November 7, 1996, a 10 percent disability evaluation is 
appropriate where there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 percent evaluation is 
assigned where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, the January 1993 
action on appeal granted the veteran service connection for 
PTSD.  The assigned evaluation was 10 percent, effective in 
August 1992.  

VA outpatient and inpatient medical records, dated from 
August to December 1992 show that the veteran underwent 
inpatient detoxification, and indicate treatment and 
diagnoses of PTSD, alcohol dependence, alcohol abuse and 
dysthymia.  The veteran's GAF scores ranged from 36 to 45.  
The veteran's symptoms included disturbed sleep, recurrent 
nightmares about Vietnam, flashbacks, depression and low 
energy level.  

A December 1992 VA objective mental examination resulted in 
an Axis I diagnosis of alcohol abuse and dependence; organic 
mood disorder; and symptoms of PTSD, variable in onset.  The 
examiner provided an assessment that while certain symptoms 
suggestive of PTSD were present, it was extremely difficult 
to asses whether any true symptoms of PTSD existed because of 
the veteran's characterological pathologies and substance 
abuse.  The examiner provided examples of symptoms of organic 
mood syndrome, secondary to chronic alcohol abuse, and 
chronic substance abuse that could mimic PTSD.  The examiner 
stated his belief that most of the veteran's symptomatology 
could be directly related to chronic alcohol abuse in excess 
of a fifth of liquor per day as well as an organic mood 
syndrome secondary to such abuse.  This clinical picture was 
complicated by the veteran's long-standing antisocial 
personality traits.  The examiner also provided that it was 
extremely unclear to him whether the veteran was 
demonstrating any symptoms suggestive of PTSD because the 
symptoms which he demonstrated were most clearly related to 
alcohol abuse, organic mood disorder and his long-standing 
personality disorder that predated military service.  

A June 1993 VA objective mental examination resulted in an 
Axis I diagnosis of alcohol abuse and dependence, chronic; 
and symptoms of organic mood disorder.  As a conclusion and 
opinion, the examiner noted that the veteran reported with a 
significant history of alcohol abuse and occasional symptoms 
of impulse control and anger which were clearly related to 
chronic alcohol abuse.  His principal diagnosis was chemical 
dependency characterized as his primary illness, unrelated to 
other symptomatology.  The examiner noted that there had been 
no change whatsoever in the veteran's symptoms of alleged 
PTSD and it was unlikely that any change would be seen in his 
overall symptomatology until he was less resistant to 
treatment and achieved sobriety.  The examiner provided that 
he did not believe that any increase in benefits relating to 
symptoms of PTSD was justified by the clinical record or 
evaluation.  

An October 1993 Social Security Administration (SSA) 
Disability Determination and Transmittal reflects that the 
veteran was found to be disabled as of September 1, 1990, 
with a primary diagnosis of anxiety disorders.  It was noted 
on the Determination that the veteran's capability was 
unresolved, as a review of an October 1992 VA hospital report 
suggested that he was capable.  Records from the SSA 
submitted with the Determination do not include any clinical 
records concerning the severity of the veteran's service-
connected PTSD, or addressing the etiology of his alcoholism.  

Various VA outpatient and inpatient treatment records 
received after the rating decision on appeal show treatment 
and diagnoses for PTSD, as well as alcohol dependence and 
alcohol abuse.  A discharge summary report regarding a May 
1993 VA hospitalization shows that the veteran underwent 
detoxification.  The Axis I diagnosis was alcohol dependence 
and PTSD, and the Axis V GAF was "[s]evere for this 
admission."  A discharge summary report regarding an August 
1993 VA hospitalization shows that the veteran underwent 
detoxification and treatment for PTSD.  The Axis I diagnosis 
was PTSD, alcohol intoxication and alcohol abuse.  The Axis V 
GAF was 45 at the time of admission.  The veteran was 
hospitalized in August and September 1994 at a VA facility, 
where he underwent de-toxification.  The discharge summary 
report provides that the veteran's alcoholism interfered with 
his social and occupational functioning.  At discharge, he 
was referred for further therapy for his alcoholism.  The 
final Axis I diagnosis was alcohol dependence, PTSD, and 
alcohol-induced mood disorder with depressive features, onset 
during intoxication.  The Axis V GAF was 45.  VA outpatient 
records dated in October 1994 and January 1995, as well as a 
January 1995 hospital report, provide diagnoses of history of 
PTSD (emphasis added).

During an RO personal hearing in February 1994, and in 
various pieces of correspondence, the veteran asserted that 
his PTSD had increased, merited an increased evaluation, 
interfered with everyday activities, and prevented him from 
being employable.  During his hearing, he testified that he 
spent his days in his room thinking about Vietnam and the 
stressful events that occurred there.  He reported that he 
had increasing flashbacks, several times a week.  His nights 
were worse than his days, so he tried to sleep during the 
day.  He said that he would break things and could not 
function.  He noted that in the past his landlady had asked 
him to move because he put his head through the window.  The 
veteran said that he did not even remember doing that, but 
did still have scars.  He also said that the people who lived 
around him were afraid of him, and that his fiancée had 
kicked him out because she would no longer cope with his 
nightmares and flashbacks.  He said that he could not be 
around other people, because he would end up hurting them.  
He reported he was unable to undergo VA PTSD treatment 
because he could not cope with being locked up.  He explained 
that that his family members either did not allow him to 
enter their homes or did not allow him to stay there.  The 
veteran said that he sometimes drank alcohol, in order to 
sleep.

In correspondence received from the veteran's mother in 
February 1996, she stated that the veteran had experienced 
episodes of psychiatric problems since Vietnam, and asserted 
that he returned from Vietnam a different person.  

In April 1996, the veteran was provided another VA 
psychiatric examination.  The report sets forth a detailed 
review of the veteran's entire record, including inpatient 
and outpatient VA treatment.  Objective mental examination 
resulted in an Axis I diagnosis of alcohol dependence, 
currently intoxicated at the time of the examination; organic 
affective disorder, secondary to alcohol intoxication and 
long-standing abuse; and PTSD, by history.  The Axis V GAF 
was 55 currently.  The veteran was noted to have driven 
himself to the examination, and was perfectly capable of 
cooperating and doing the examination.  However, it was noted 
that several times in the past at the time of admission it 
had been noted that 45 was the veteran's highest GAF score 
for the past year, usually when he was intoxicated.  

The examiner provided a conclusion and opinion that it was 
very clear through review of the record and the examination 
that day, with the veteran being intoxicated, that a large 
majority of the veteran's industrial and social impairment 
stemmed from his severe alcohol dependence and abuse 
including, by his own admission, one quart of vodka per day.  
It was noted that it was displayed throughout his record, 
that he had PTSD by history, but that he displayed absolutely 
no symptoms on current examination of PTSD, and indeed on 
current examination most of his symptoms were due to alcohol 
abuse.  The examiner concluded again that at the time of the 
current examination, the veteran exhibited symptoms related 
only to his alcohol dependence and current intoxication, and 
again, no symptoms of PTSD were noted on examination.  The 
examiner also stated the opinion that the veteran's 
alcoholism was not related entirely to his PTSD, as well as a 
belief that it did not result from his PTSD.  The examiner 
noted that clearly the veteran's alcohol dependence predated 
his military service.  

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against entitlement 
to an evaluation in excess of 10 percent for PTSD.  In this 
sense, the Board realizes that various VA outpatient and 
inpatient medical records do provide diagnoses of PTSD.  On 
the other hand, the reports of VA examinations indicate that 
the veteran does not have any symptoms of PTSD.  As these VA 
examinations were conducted specifically to explore the 
severity of the veteran's PTSD, the Board finds that they are 
more material to the veteran's claim than the VA treatment 
records.  

Turning to these VA examinations, the Board recognizes that 
the December 1992 VA examination report does provide an Axis 
I diagnosis of symptoms of PTSD.  Nevertheless, the examiner 
commented that most of the veteran's symptoms were directly 
related to his chronic alcohol abuse and organic mood 
syndrome secondary to such abuse.  In fact, it was extremely 
unclear to the examiner whether the veteran was exhibiting 
any symptoms of PTSD.  

Similarly, a June 1993 VA examination report does not even 
list PTSD as an Axis I diagnosis.  The examiner noted that 
there was no change in the symptoms from the veteran's 
alleged PTSD, and that the clinical findings did not justify 
any increase in benefits relating to symptoms of PTSD.  

Finally, an April 1996 VA examination report lists an Axis I 
diagnosis of PTSD by history only.  The examiner further 
explained that the veteran displayed no symptoms of PTSD on 
current examination.  

The Board recognizes the testimony by the veteran and his 
mother that his service-connected PTSD does in fact result in 
symptoms, that do in fact warrant an increased evaluation.  
While they are competent to testify as to observable symptoms 
of a condition, as laypersons they are not competent to 
provide an opinion requiring medical knowledge, such as a 
statement as to the severity of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, their own 
assertions do not constitute competent evidence of 
entitlement to an evaluation in excess of 10 percent for 
PTSD.  

The SSA records do not address the severity of the veteran's 
PTSD, and are not material to his claim.  

In light of the above, an increased evaluation for PTSD is 
denied.  


ORDER

An increased evaluation for PTSD is denied.



REMAND

The veteran argues that his service-connected PTSD has either 
caused or aggravated his alcoholism, and that accordingly his 
alcoholism should be service-connected, secondary to his 
PTSD.  

The Board notes that a claimant with active service may be 
granted service connection for disease or disability either 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
In addition, a claimant with active service may be granted 
secondary service connection for disease or disability 
proximately due to or the result of a service-connected 
disability or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.310 (1999).  Finally, in Allen v. Brown, 7 Vet. App. 439 
(1995), the Court held that when aggravation of a non-
service-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.

The Court has also held that an award of service connection 
for disability due to abuse of alcohol or drugs was not 
precluded by 38 U.S.C.A. § 1110, but only "compensation" 
for such disability was so precluded.  Barela, 11 Vet. App. 
280; VAOGCPREC 2-98 (Feb. 10, 1998).  As noted above, several 
opinions have been offered by VA examiners that there is no 
causal relationship between the veteran's alcoholism and his 
service-connected PTSD, and one opinion has been offered by a 
VA examiner that the veteran's alcoholism predated his 
service.  However, the RO has not provided adjudication of 
this issue with reference to the holding in Barela.

In light of the above, and in order to give the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further adjudication by the RO is 
necessary.


Accordingly, this case is REMANDED for the following action:

The RO should adjudicate the veteran's 
claim for service connection for 
alcoholism, to include as secondary to 
service-connected PTSD, fully considering 
the Court's opinions in Barela and Allen.  


If the benefit sought is not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to afford the veteran every due 
process consideration, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals






